Exhibit 10.1

 

UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

In re

:

 

 

:

Chapter 11

 

:

 

Beacon Power Corporation, et al.,(1)

:

Case No. 11-13450 (KJC)

 

:

Jointly Administered

 

:

 

Debtors.

:

Re: Docket Nos. 176

 

ORDER (A) AUTHORIZING ENTRY INTO AND PERFORMANCE UNDER THE
ASSET PURCHASE AGREEMENT AND RELATED AGREEMENTS,

(B) AUTHORIZING AND APPROVING THE SALE OF INCLUDED

ASSETS FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES

AND OTHER INTERESTS, (C) APPROVING THE ASSUMPTION AND

ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND RELATED

PROCEDURES, AND (D) GRANTING RELATED RELIEF

 

This matter is before the Court in conjunction with the above-captioned Debtors’
Supplemental Disclosure and Final Request for an Order pursuant to sections 105,
363 and 365 of title 11 of the United States Code (the “Bankruptcy Code”) and
Rules 2002, 6004, 6006, 9007 and 9014 of the Federal Rules of Bankruptcy
Procedure (the “Bankruptcy Rules”): (i) authorizing the form of, entry into and
performance under the asset purchase agreement (as such agreement may have been
or may be amended and collectively with all related agreements, documents or
instruments, the “Final APA”), attached hereto as Exhibit A, by and among the
Debtors and RC Beacon Acquisition, LLC and Spindle Grid Regulation, LLC
(collectively, the “Purchasers” and each, individually, a “Purchaser”),
(ii) authorizing and approving the sale of

 

--------------------------------------------------------------------------------

(1)           The debtors and debtors-in-possession in this chapter 11 case are
Beacon Power Corporation (“Beacon”), Stephentown Holding LLC (“Holding”) and
Stephentown Regulation Services LLC (“SRS,” each a “Debtor” and collectively,
the “Debtors”).  The Debtors’ respective taxpayer identification numbers are as
follows: Beacon (2365); Holding (4923); SRS (5016).  The Debtors’ headquarters
is located at 65 Middlesex Road, Tyngsboro, MA 01879.

 

--------------------------------------------------------------------------------


 

Included Assets as set forth in the Final APA free and clear of liens, claims,
encumbrances and other interests, (iii) approving the assumption and assignment
of certain executory contracts and related procedures and (iv) granting related
relief (the “Sale Motion”),(2) which was submitted pursuant to and in connection
with the Debtors’ Motion for Entry of an Order: (I) Approving Bidding Procedures
In Connection With the Proposed Sale(s) of Certain or Substantially All of the
Debtors’ Assets; (II) Establishing Certain Related Deadlines; and (III) Granting
Related Relief [D.I. 91] (the “Bid Procedures Motion”); and this Court having
previously entered the Order (I) Approving Bidding Procedures; (II) Establishing
Certain Related Deadlines; and (III) Granting Related Relief on December 27,
2011 [Docket No. 176] (the “Bid Procedures Order”); and an auction conducted in
accordance with the Bid Procedures Order (the “Auction”) having been held on
February 3, 2012; and Purchasers having submitted the highest and best offer at
the Auction; and notice of the Bidding Procedures, the Final APA, all
transactions contemplated thereunder (the “Sale Transactions”) and notice of the
Sale Motion, the Sale Transactions, the time and place of the Auction, the time
and place of the Sale Hearing (defined below), and this Order having been duly
given; the disclosures made by the Debtors concerning the Sale Motion, Auction,
Final APA, and the Sale Transactions were good, complete and adequate; and all
interested parties having been afforded an opportunity to be heard with respect
to the Sale Motion and all relief related thereto; and the Court having reviewed
and considered (i) the Sale Motion and all relief related thereto, (ii) the
objections thereto and (iii) the Court having heard statements of counsel and
the evidence presented in support of the relief requested by the Debtors in the
Sale Motion at a hearing before the Court on February 7, 2012 (the “Sale

 

--------------------------------------------------------------------------------

(2)           Unless otherwise stated, all capitalized terms not defined herein
shall have the same meaning as set forth in the Final APA, the Bid Procedures
Motion or the Sale Motion as applicable; to the extent of any inconsistency with
respect to the defined terms, the Final APA shall govern.

 

2

--------------------------------------------------------------------------------


 

Hearing”); and it appearing that the Court has jurisdiction over this matter;
and it further appearing that the legal and factual bases set forth in the Bid
Procedures Motion, Sale Motion and at the Sale Hearing establish just cause for
the relief granted herein; and after due deliberation thereon, and good and
sufficient cause appearing therefor, IT IS HEREBY FOUND AND DETERMINED THAT:(3)

 

Jurisdiction, Final Order and Statutory Predicates

 

A.            This Court has jurisdiction to hear and determine the Sale Motion
pursuant to 28 U.S.C. §§ 157(b)(l) and 1334(a).  This is a core proceeding
pursuant to 28 U.S.C. § 157(b)(2)(A), (N) and (O).  Venue is proper in this
District and in the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

 

B.            The statutory predicates for the relief requested in the Sale
Motion are sections 105(a), 363 and 365 of the Bankruptcy Code and Bankruptcy
Rules 2002(a)(2), 6004, 6006, 9007 and 9014.

 

C.            This order constitutes a final order within the meaning of 28
U.S.C. § 158(a).  Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), and to
any extent necessary under Bankruptcy Rule 9014 and Rule 54(b) of the Federal
Rules of Civil Procedure, as made applicable by Bankruptcy Rule 7054, the Court
expressly finds that there is no just reason for delay in the implementation of
this Order, waives any stay and expressly directs entry of judgment as set forth
herein.

 

--------------------------------------------------------------------------------

(3)           The findings and conclusions set forth herein constitute the
Court’s findings of fact and conclusions of law pursuant to Bankruptcy Rule
7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014.  All
findings of fact and conclusions of law announced by the Court at the Sale
Hearing in relation to the Sale Motion are hereby incorporated herein to the
extent not inconsistent herewith.  To the extent that any of the following
findings of fact constitute conclusions of law, they are adopted as such.  To
the extent any of the following conclusions of law constitute findings of fact,
they are adopted as such.

 

3

--------------------------------------------------------------------------------


 

Good Faith of the Purchasers

 

D.            The Final APA was negotiated, proposed and entered into by the
Debtors and the Purchasers without collusion, in good faith and from
arms’-length bargaining positions.  No Purchaser is an “insider” of the Debtors,
as that term is defined in section 101(31) of the Bankruptcy Code.

 

E.             None of the Debtors or the Purchasers have engaged in any conduct
that would cause or permit the Final APA to be avoided under section 363(n) of
the Bankruptcy Code.  Specifically, no Purchaser has acted in a collusive manner
with any person and the Purchase Price was not controlled by any agreement among
the bidders.

 

F.             Each Purchaser is purchasing the Included Assets in good faith
and is a good faith buyer within the meaning of section 363(m) of the Bankruptcy
Code, and is therefore entitled to all of the protections afforded by that
provision, and otherwise has proceeded in good faith in all respects in
connection with this proceeding in that, inter alia: (a) except as set forth in
the Bid Procedures Order, the Purchasers recognized that the Debtors were free
to deal with any other party interested in acquiring the Included Assets;
(b) the Purchasers complied with the provisions in the Bid Procedures Order;
(c) the Purchasers agreed to subject their bid to the competitive bidding
procedures set forth in the Bid Procedures Order; (d) the Purchasers in no way
induced or caused the chapter 11 filings by the Debtors; (e) all payments to be
made by the Purchasers in connection with the Sale Transactions have been
disclosed; and (f) no common identity of directors or controlling stockholders
exists between any of the Purchasers and any of the Debtors.

 

Highest and Best Offer

 

G.            The Debtors conducted the Auction in accordance with, and have
otherwise complied in all respects with, the Bid Procedures Order.  The Auction
process set forth

 

4

--------------------------------------------------------------------------------


 

in the Bid Procedures Order afforded a full, fair and reasonable opportunity for
any person or entity to make a higher or otherwise better offer to purchase the
Included Assets.  The Auction was duly noticed and conducted in a non-collusive,
fair and good faith manner, and a reasonable opportunity has been given to any
interested party to make a higher and better offer for the Included Assets.

 

H.            The Included Assets were adequately marketed by the Debtors, and
the consideration provided by the Purchasers under the Final APA constitutes the
highest and best offer and provides fair and reasonable consideration to the
Debtors for the sale of the Included Assets.

 

I.              Approval of the Sale Motion and the Final APA and the
consummation of the Sale Transactions contemplated thereby are in the best
interests of the Debtors, their estates, their stakeholders and other parties in
interest.  The Debtors have demonstrated good, sufficient and sound business
reasons and justifications for entering into the Sale Transactions and the
performance of their obligations under the Final APA.  The Debtors’
determination that the Final APA constitutes the highest and best offer for the
Included Assets constitutes a valid and sound exercise of the Debtors’ business
judgment.

 

No Fraudulent Transfer

 

J.             The consideration provided by the Purchasers pursuant to the
Final APA (i) is fair and reasonable, (ii) is the highest or best offer for the
Included Assets and (iii) constitutes reasonably equivalent value (as those
terms are defined in each of the Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act and section 548 of the Bankruptcy Code) and fair
consideration under the Bankruptcy Code and under the laws of the United States,
any state, territory, possession or the District of Columbia.  No other person
or entity or group of entities has offered to purchase the Included Assets for
greater economic value to the Debtors’

 

5

--------------------------------------------------------------------------------


 

estates than the Purchasers.  Approval of the Sale Motion and the Final APA and
the consummation of the transactions contemplated thereby is in the best
interests of the Debtors, their estates, creditors and other parties in
interest.

 

K.            No Purchaser is a mere continuation of any of the Debtors or their
estates and there is no continuity of enterprise between any of the Purchasers
and any of the Debtors.  No Purchaser is holding itself out to the public as a
continuation of any of the Debtors.  No Purchaser is a successor to any of the
Debtors or their estates and the Sale Transactions do not amount to a
consolidation, merger or de facto merger of the Purchasers and the Debtors.

 

Validity of Transfer

 

L.             Each Debtor (i) has full corporate power and authority to execute
and deliver the Final APA and all other documents contemplated thereby, (ii) has
all corporate authority necessary to consummate the transactions contemplated by
the Final APA and (iii) has taken all corporate action necessary to authorize
and approve the Final APA and the consummation of the transactions contemplated
thereby.  The Debtors’ sale of the Included Assets has been duly and validly
authorized by all necessary corporate action.  No consents or approvals, other
than those expressly provided for in the Final APA, are required for the Debtors
to consummate the Sale Transactions and the Final APA and the transactions
contemplated thereby.

 

M.           The Final APA was not entered into for the purpose of hindering,
delaying or defrauding creditors under the Bankruptcy Code or under the laws of
the United States, any state, territory, possession or the District of
Columbia.  None of the Debtors or the Purchasers is entering into the
transactions contemplated by the Final APA fraudulently for the purpose of
statutory and common law fraudulent conveyance and fraudulent transfer claims.

 

6

--------------------------------------------------------------------------------


 

N.            The Included Assets constitute property of the Debtors’ estates
and title thereto is presently vested in the Debtors’ estates within the meaning
of Bankruptcy Code section 541(a).  The transfer of each of the Included Assets
to the Purchasers will be, as of the Closing Date, a legal, valid and effective
transfer of the Included Assets pursuant to section 363(f) of the Bankruptcy
Code, which transfer vests or will vest the Purchasers with all right, title and
interest of the Debtors to the Included Assets free and clear of (a) all liens
and encumbrances relating to, accruing or arising any time prior to the Closing
Date (collectively, “Liens”) and (b) all debts arising under, relating to, or in
connection with any act of the Debtors or claims (as that term is defined in
Section 101(5) of the Bankruptcy Code), liabilities, obligations, demands,
guaranties, options in favor of any party, rights, contractual commitments,
restrictions, interests and matters of any kind and nature, whether arising
prior to or subsequent to the commencement of these cases, and whether imposed
by agreement, understanding, law, equity or otherwise (including, without
limitation, rights with respect to Claims and Liens (i) that purport to give to
any party a right of setoff or recoupment against, or a right or option to
effect any forfeiture, modification, profit sharing interest, right of first
refusal, purchase or repurchase right or option, or termination of, any of the
Debtors’ or the Purchasers’ interests in the Included Assets, or any similar
rights, or (ii) in respect of taxes, restrictions, rights of first refusal,
charges of interests of any kind or nature, if any, including, without
limitation, any restriction of use, voting, transfer, receipt of income or other
exercise of any attributes of ownership) (collectively, as defined in this
clause (b), “Claims”), relating to, accruing or arising any time prior to the
Closing Date, with the exception of Permitted Liens and Assumed Liabilities.

 

7

--------------------------------------------------------------------------------


 

Section 363(f) is Satisfied

 

O.            The conditions of section 363(f) of the Bankruptcy Code have been
satisfied in full; therefore, the Debtors may sell the Included Assets free and
clear of any interest therein.

 

P.             The Purchasers would not have entered into the Final APA and
would not consummate the transactions contemplated thereby if the sale of the
Included Assets to the Purchasers and the assumption of any Assumed Liabilities
by the Purchasers were not free and clear of all Liens and Claims, other than
Permitted Liens and Assumed Liabilities.  Unless otherwise expressly included in
Permitted Liens or Assumed Liabilities, the Purchasers shall not be responsible
for any Liens or Claims, including (but not limited to) in respect of the
following:  (1) any labor or employment agreements; (2) any mortgage, deed of
trust or security interest; (3) intercompany loans and receivables between the
Debtors, (4) any pension, welfare, compensation or other employee benefit plans,
agreements, practices and programs, including, without limitation, any pension
plan of any Debtor; (5) any other employee, worker’s compensation, occupational
disease or unemployment or temporary disability related claim, including,
without limitation, claims that might otherwise arise under or pursuant to
(a) the Employee Retirement Income Security Act of 1974, as amended, (b) the
Fair Labor Standards Act, (c) Title VII of the Civil Rights Act of 1964, (d) the
Federal Rehabilitation Act of 1973, (e) the National Labor Relations Act,
(f) the Worker Adjustment and Retraining Act of 1988, (g) the Age Discrimination
and Employee Act of 1967 and Age Discrimination in Employment Act, as amended,
(h) the Americans with Disabilities Act of 1990, (i) the Consolidated Omnibus
Budget Reconciliation Act of 1985, (j) state discrimination laws, (k) state
unemployment compensation laws or any other similar state laws, or (l) any other
state or federal benefits or claims relating to any employment with any of the
Debtors or any of their respective predecessors; (6) Claims or

 

8

--------------------------------------------------------------------------------


 

Liens arising under any Environmental Law (as defined in the Final APA) with
respect to the Business, Excluded Liabilities, Included Assets, Excluded Assets,
or assets owned or operated by Debtors or any corporate predecessor at any time
prior to the Closing Date; (7) any bulk sales or similar law; (8) any tax
statutes or ordinances, including, without limitation, the Internal Revenue Code
of 1986, as amended; and (9) any theories of successor liability.

 

Q.            The Debtors may sell the Included Assets free and clear of all
Liens and Claims against the Debtors, their estates or any of the Included
Assets (except the Assumed Liabilities and Permitted Liens) because, in each
case, one or more of the standards set forth in section 363(f)(l)-(5) of the
Bankruptcy Code has been satisfied.  Those holders of Liens or Claims against
the Debtors, their estates or any of the Included Assets who did not object, or
who withdrew their objections, to the Auction, Final APA, Sale Transactions or
the Sale Motion are deemed to have consented pursuant to section 363(f)(2) of
the Bankruptcy Code.  All other holders of Liens or Claims (except to the extent
that such Liens or Claims are Assumed Liabilities or Permitted Liens) are
adequately protected by having their Liens or Claims, if any, in each instance
against the Debtors, their estates or any of the Included Assets, attach to the
proceeds of the Sale Transactions ultimately attributable to the Included Assets
in which such creditor alleges a Lien or Claims, in the same order of priority,
with the same validity, force and effect that such Liens or Claims had prior to
the Sale, subject to any claims and defenses the Debtors and their estates may
possess with respect thereto, and as further subject to the Carve-Out as set
forth in paragraph 10(c) of the Court’s Cash Collateral Order (as defined
below).

 

Cure/Adequate Protection

 

R.            Subject to the Assumption and Assignment Procedures, the
assumption and assignment of the Assumed Contracts pursuant to the terms of this
Order is integral to the

 

9

--------------------------------------------------------------------------------


 

Final APA and is in the best interests of the Debtors and their estates,
creditors and all other parties in interest, and represents the reasonable
exercise of sound and prudent business judgment by the Debtors.  The Purchasers
shall: (i) to the extent necessary, cure or provide adequate assurance of cure,
of any default existing prior to the Closing Date with respect to the Assumed
Contracts, within the meaning of 11 U.S.C. §§ 365(b)(1)(A) and 365(f)(2)(A), and
(ii) to the extent necessary, provide compensation or adequate assurance of
compensation to any party for any actual pecuniary loss to such party resulting
from a default prior to Closing Date with respect to the Assumed Contracts,
within the meaning of 11 U.S.C. §§ 365(b)(1)(B) and 365(f)(2)(A).  The
Purchasers’ promise to pay the Cure Amounts (as defined below) and to perform
the obligations under the Assumed Contracts after the Closing Date shall
constitute adequate assurance of future performance within the meaning of 11
U.S.C. §§ 365(b)(1)(C) and 365(f)(2)(B).

 

Compelling Circumstances for an Immediate Sale

 

S.             Good and sufficient reasons for approval of the Final APA and the
Sale Transactions have been articulated.  The relief requested in the Sale
Motion is in the best interests of the Debtors, their estates, their creditors
and other parties in interest.  The Debtors have demonstrated both (i) good,
sufficient and sound business purposes and justifications and (ii) compelling
circumstances for the Sale Transactions other than in the ordinary course of
business, pursuant to section 363(b) of the Bankruptcy Code before, and outside
of, a plan of reorganization, in that, among other things, the immediate
consummation of the Sale Transactions to the Purchasers is necessary and
appropriate to maximize the value of the Debtors’ estates and the Sale
Transactions will provide the means for the Debtors to maximize distributions to
creditors.

 

10

--------------------------------------------------------------------------------


 

T.            To maximize the value of the Included Assets and preserve the
viability of the business to which the Included Assets relate, it is essential
that the Sale Transactions for the Included Assets occur within the time
constraints set forth in the Final APA.  Time is of the essence in consummating
the Sale Transactions.

 

U.            Given all of the circumstances of these chapter 11 cases and the
adequacy and fair value of the Purchase Price under the Final APA, the proposed
sale of the Included Assets to the Purchasers constitutes a reasonable and sound
exercise of the Debtors’ business judgment and should be approved.

 

V.            The consummation of the Sale Transactions and the assumption and
assignment of the Assumed Contracts is legal, valid and properly authorized
under all applicable provisions of the Bankruptcy Code, including, without
limitation, sections 105(a), 363(b), 363(f), 363(m) and 365, and all of the
applicable requirements of such sections have been complied with in respect of
the Sale Transactions.

 

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

 

General Provisions

 

1.             The relief requested in the Sale Motion is granted and approved
as set forth in this Order and on the record of the Sale Hearing, which is
incorporated herein as if set forth fully in this Order, and the Sale
Transactions contemplated thereby are approved.

 

2.             All objections to the Sale Motion or the relief requested therein
that have not been withdrawn, waived or settled as announced to the Court at the
Sale Hearing or by stipulation filed with the Court, and all reservations of
rights included therein, are hereby denied and overruled with prejudice.

 

11

--------------------------------------------------------------------------------


 

Approval of the Final APA

 

3.             The Final APA and any ancillary or related documents, instruments
or agreements (including, without limitation, any related escrow agreements), as
well as any exhibits, schedules and addenda to any of the foregoing, and the
terms and conditions of any of the foregoing, are hereby approved in all
respects and are effective without any need for further or additional approval. 
The failure to specifically include any particular provision of the Final APA,
or reference any ancillary or related documents, instruments or agreements, or
any exhibits, schedules or addenda to any of the foregoing in this Order shall
not diminish or impair the effectiveness of such provision or ancillary or
related document, instrument or agreement, it being the intent of the Court that
the Final APA be authorized and approved in its entirety.

 

4.             The Final APA and any related agreements, documents or other
instruments may be modified, amended or supplemented by the parties thereto and
in accordance with the terms thereof, without further approval or order of the
Court, provided that any such modification, amendment or supplement does not
have a material adverse effect on the Debtors’ estates.

 

5.             Pursuant to sections 363(b) and (f) of the Bankruptcy Code, the
Debtors are authorized and empowered to take any and all actions necessary or
appropriate to (i) consummate the sale of the Included Assets to the Purchasers
pursuant to and in accordance with the terms and conditions of the Final APA,
(ii) close the Sale Transactions as contemplated in the Final APA and this
Order, and (iii) execute and deliver, perform under, consummate, implement and
close fully the Final APA, including the assumption and assignment to the
Purchasers of the Assumed Contracts in accordance with the Assumption and
Assignment Procedures, together with all additional instruments and documents
that may be reasonably necessary or desirable to implement the Final APA and the
Sale Transactions.  The Purchasers

 

12

--------------------------------------------------------------------------------


 

shall not be required to seek or obtain relief from the automatic stay under
section 362 of the Bankruptcy Code to enforce any of their remedies under the
Final APA or any other document related to the Sale Transactions.  The automatic
stay imposed by section 362 of the Bankruptcy Code is modified solely to the
extent necessary to implement the preceding sentence and the other provisions of
this Order.

 

6.             This Order shall be binding in all respects upon the Debtors,
their estates, all creditors of, and holders of equity interests in, any Debtor,
any holders of Liens, Claims or other interests in, against or on all or any
portion of the Included Assets (whether known or unknown), the Purchasers and
all successors and assigns of the Purchasers, the Included Assets and any
trustees, if any, subsequently appointed in any of the Debtors’ chapter 11 cases
or upon a conversion to chapter 7 under the Bankruptcy Code of any of the
Debtors’ cases.  This Order and the Final APA shall inure to the benefit of the
Debtors, their estates and creditors, the Purchasers and the respective
successors and assigns of each of the foregoing.

 

Transfer of the Included Assets

 

7.             Pursuant to sections 105(a), 363(b) and 363(f) of the Bankruptcy
Code, the Debtors are authorized to transfer the Included Assets to the
Purchasers on the Closing Date and such transfer shall constitute a legal,
valid, binding and effective transfer of such Included Assets and shall vest
Purchasers with title to the Included Assets and, upon the Debtors’ receipt of
the Purchase Price, other than Permitted Liens and Assumed Liabilities, shall be
free and clear of all Liens, Claims and other interests of any kind or nature
whatsoever, including but not limited to, successor or successor-in-interest
liability and Claims in respect of the Excluded Liabilities, with all such
Liens, Claims or other interests to attach to the proceeds ultimately
attributable to the property against or in which such Liens, Claims or interests
are asserted, subject to the terms thereof, with the same validity, force and
effect, and in the same order of

 

13

--------------------------------------------------------------------------------


 

priority, which such Liens, Claims or interests now have against the Included
Assets, subject to any rights, claims and defenses the Debtors or their estates,
as applicable, may possess with respect thereto.  Upon the Closing, the
Purchasers shall take title to and possession of the Included Assets subject
only to the Permitted Liens and Assumed Liabilities.

 

8.             All persons and entities that are in possession of some or all of
the Included Assets on the Closing Date are directed to surrender possession of
such Included Assets to the Purchasers or their assignee at the Closing.  On the
Closing Date, each of the Debtors’ creditors is authorized and directed to
execute such documents and take all other actions as may be reasonably necessary
to release its Liens, Claims or other interests in the Included Assets, if any,
as such Liens, Claims or interests may have been recorded or may otherwise
exist.

 

9.             To the maximum extent permitted under applicable law, the
Purchasers shall be authorized, as of the Closing, to operate under any grant,
license, permit, registration and governmental authorization or approval of the
Debtors with respect to the Included Assets, and all such grants, licenses,
permits, registrations and governmental authorizations and approvals are deemed
to have been, and hereby are, directed to be transferred to Purchasers as of the
Closing.

 

10.           To the extent provided by Bankruptcy Code Section 525, no
governmental unit may revoke or suspend any grant, license, permit, registration
and governmental authorization or approval relating to the operation of the
Included Assets sold, transferred, assigned or conveyed to Purchasers on account
of the filing or pendency of these chapter 11 cases or the consummation of the
Sale Transactions.

 

14

--------------------------------------------------------------------------------


 

11.           The Debtors are hereby authorized to take any and all actions
necessary to consummate the Final APA, including any actions that otherwise
would require further approval without the need for obtaining such approvals
except as specifically set forth in the Final APA.

 

12.           On the Closing Date, this Order shall be construed and shall
constitute for any and all purposes a full and complete general assignment,
conveyance and transfer of the Debtors’ interests in the Included Assets.  Each
and every federal, state and local governmental agency or department is hereby
directed to accept any and all documents and instruments necessary and
appropriate to consummate the transactions contemplated by the Final APA and
this Order.

 

13.           If any person or entity which has filed statements or other
documents or agreements evidencing Liens on, or interests in, all or any portion
of the Included Assets (other than statements or documents with respect to
Permitted Liens) shall not have delivered to the Debtors prior to the Closing,
in proper form for filing and executed by the appropriate parties, termination
statements, instruments of satisfaction, releases of liens and easements, and
any other documents necessary for the purpose of documenting the release of all
liens or interests which the person or entity has or may assert with respect to
all or any portion of the Included Assets, the Debtors are hereby authorized and
directed, and the Purchasers are hereby authorized, to execute and file such
statements, instruments, releases and other documents on behalf of such person
or entity with respect to the Included Assets.

 

14.           This Order is and shall be effective, without further action
required by any party, as a determination that, on the Closing Date, all Liens,
Claims or other interest of any kind or nature whatsoever existing as to the
Included Assets prior to the Closing Date, other than Permitted Liens and
Assumed Liabilities, shall have been unconditionally released, discharged

 

15

--------------------------------------------------------------------------------


 

and terminated, and that the conveyances described herein have been effected. 
This Order is and shall be binding upon and govern the acts of all persons and
entities, including, without limitation, all filing agents, filing officers,
title agents, title companies, recorders of mortgages, recorders of deeds,
registrars of deeds, administrative agencies, governmental departments,
secretaries of state, federal, state and local officials, and all other persons
and entities who may be required by operation of law, the duties of their
office, or contract, to accept, file, register or otherwise record or release
any documents or instruments, or who may be required to report or insure any
title or state of title in or to any lease; and each of the foregoing persons
and entities is hereby directed to accept for filing any and all of the
documents and instruments necessary and appropriate to consummate the
transactions contemplated by the Final APA.

 

15.           Upon the Closing, a certified copy of this Order may be filed with
the appropriate clerk and/or recorded with the recorder to reflect the
cancellation or release of any Liens and other encumbrances of record except
those assumed as Assumed Liabilities or Permitted Liens.

 

16.           Because the Sale Transactions are authorized pursuant to this
Order of the United States Bankruptcy Court for the District of Delaware in
contemplation of a plan of reorganization of the Debtors, the Sale Transactions
are exempt from transfer taxes, stamp taxes or similar taxes pursuant to 11
U.S.C. §1146(a).

 

Assumption and Assignment of Contracts and Grants

 

17.           The Assumption and Assignment Procedures are hereby approved.

 

A.           On February 6, 2012, the Debtors filed a list of all contracts
subject to potential assumption and assignment (the “Initial Designation List”)
along with associated cure amounts for each such contract (the “Cure Amount”).

 

B.             The Purchasers shall have 3 days from the entry of this Order to
add or remove Designated Contracts from the Initial Designation List.  The
deadline for adding or removing Designated Contracts shall be 3:00 p.m. (EST) on
the

 

16

--------------------------------------------------------------------------------


 

3rd day from entry of this Order (the “Designation Period”).

 

C.             On the final day, and after the expiration, of the Designation
Period, the Debtors shall file and serve via overnight delivery to all affected
contract counter-parties the final list of Designated Contracts (the “Final
Designation List”). The contracts on the Final Designation List shall be
referred to as the “Assumed Contracts.”

 

D.            Any objections to the assumption and assignment of an Assumed
Contract, including, but not limited to, objections relating to adequate
assurance of future performance or to the proposed cure amount set forth in the
Final Designation List (the “Assumption Objection”), must be filed with the
Bankruptcy Court and served on or before 4:00 p.m. February 15, 2012
(“Assumption Objection Deadline”) on (i) the Debtors, Attn: William Capp, 65
Middlesex Road Tyngsboro, Massachusetts 01879; (ii) counsel to the Debtors,
Brown Rudnick LLP, Attn: William R. Baldiga and Sunni P. Beville, One Financial
Center, Boston, Massachusetts 02111; (iii) the Purchasers, c/o Rockland Capital,
LLC, Attn: Scott Harlan and Cameron Baynard, 24 Waterway, Suite 800, The
Woodlands, TX 77380; and (iv) counsel to the Purchasers, Bracewell & Giuliani
LLP, Attn: Jonathan Gill, Esq. and Anna Rozin, Esq., 1251 Avenue of the
Americas, 48th Floor, New York, NY 10020.

 

E.              Any counterparty to an Assumed Contract failing to file an
Assignment Objection by the Assignment Objection Deadline (the “Consenting
Counterparty”) shall be forever barred from (1) objecting to the Cure Amount set
forth on the Final Designation List with respect to its Assumed Contract;
(2) seeking additional amounts arising under its Assumed Contract prior to the
Closing from the Debtors, the Purchasers; and (3) objecting to the assumption
and assignment of its Assumed Contract to the Purchasers.  All Consenting
Counterparty Assumed Contracts shall be deemed assumed and assigned effective at
the Closing pursuant to the provisions of this Sale Order.

 

F.              The Bankruptcy Court shall hear and resolve Assignment
Objections not previously consensually resolved at the omnibus hearing set for
February 22, 2012 at 1:00 p.m. unless otherwise agreed by the parties.

 

G.             Except as may otherwise be agreed to by all parties to an Assumed
Contract, the cure of any defaults under Assumed Contracts necessary to permit
assumption and assignment thereof in accordance with section 365 of the
Bankruptcy Code shall be by (1) payment of the undisputed Cure Amount, and/ or
(2) establishment of a reserve with respect to any disputed Cure Amount.

 

H.            Notwithstanding anything contained in the Final APA or in this
Order, the Bring-Down Date shall be the date of the omnibus hearing, currently
scheduled for February 22, 2012 and as may be adjourned or rescheduled, (the
“Omnibus Hearing”) or such earlier date as the Parties agree in writing.

 

17

--------------------------------------------------------------------------------


 

18.           Subject to the foregoing Assumption and Assignment Procedures,
Debtors are hereby authorized and directed in accordance with sections
105(a) and 365 of the Bankruptcy Code to (a) assume and assign to the
Purchasers, effective upon the Closing of the Sale Transactions, the Assumed
Contracts free and clear of all Liens, Claims and other interests of any kind or
nature whatsoever (other than the Permitted Liens and Assumed Liabilities), and
(b) execute, modify and/or deliver to the Purchasers such documents or other
instruments as the Purchasers deems may be necessary to assign and transfer the
Assumed Contracts, Permitted Liens and Assumed Liabilities to the Purchasers.

 

19.           Subject to the foregoing Assumption and Assignment Procedures:
(a) each Assumed Contract is an executory contract under section 365 of the
Bankruptcy Code; (b) the Debtors may assume each of the Assumed Contracts in
accordance with section 365 of the Bankruptcy Code; (c) the Debtors may assign
each Assumed Contract in accordance with sections 363 and 365 of the Bankruptcy
Code, and any provisions in any Assumed Contract that prohibit or condition the
assignment of such Assumed Contract or allow the party to such Assumed Contract
to terminate, recapture, impose any penalty, condition renewal or extension, or
modify any term or condition upon the assignment of such Assumed Contract,
constitute unenforceable anti-assignment provisions which are void and of no
force and effect; (d) all other requirements and conditions under sections 363
and 365 of the Bankruptcy Code for the assumption by the Debtors and assignment
to the Purchasers of each Assumed Contract have been satisfied; (e) the Assumed
Contracts shall be transferred and assigned to, and following the closing of the
Sale remain in full force and effect for the benefit of, the Purchasers,
notwithstanding any provision in any such Assumed Contract (including those of
the type described in sections 365(b)(2) and (f) of the Bankruptcy Code) that
prohibits, restricts, or

 

18

--------------------------------------------------------------------------------


 

conditions such assignment or transfer and, pursuant to section 365(k) of the
Bankruptcy Code, the Debtors shall be relieved from any further liability with
respect to the Assumed Contracts after such assignment to and assumption by
Purchasers; and (f) upon Closing, in accordance with sections 363 and 365 of the
Bankruptcy Code, the Purchasers shall be fully and irrevocably vested in all
right, title and interest of each Assumed Contract.

 

20.           All defaults or other obligations of the Debtors under the Assumed
Contracts arising or accruing prior to the Closing (without giving effect to any
acceleration clauses or any default provisions of the kind specified in section
365(b)(2) of the Bankruptcy Code) shall be cured by the Purchasers at the
Closing or as soon thereafter as practicable by payment of the Cure Amounts (as
defined below).  To the extent that any counterparty to an Assumed Contract did
not object to its Cure Amount by the Assumption Objection Deadline such
counterparty is deemed to have consented to such Cure Amount and the assignment
of its respective Assumed Contract to the Purchasers..

 

21.           Subject to the foregoing Assumption and Assignment Procedures,
upon the Debtors’ assignment of the Assumed Contracts to the Purchasers under
the provisions of this Order and any additional orders of this Court and the
Purchasers’ payment of any Cure Amounts pursuant to Paragraph 21 hereof, no
default shall exist under any Assumed Contract, and no counterparty to any
Assumed Contract shall be permitted (a) to declare a default by any of the
Purchasers under such Assumed Contract or (b) otherwise take action against any
of the Purchasers as a result of any Debtor’s financial condition, bankruptcy or
failure to perform any of its obligations under the relevant Assumed Contract. 
Each non-Debtor party to an Assumed Contract hereby is also forever barred,
estopped and permanently enjoined from (i) asserting against the Debtors or the
Purchasers, or the property of any of them, any default or Claim

 

19

--------------------------------------------------------------------------------


 

arising out of any indemnity obligation or warranties for acts or occurrences
arising prior to or existing as of the Closing, including those constituting
Excluded Liabilities, or, against the Purchasers, any counterclaim, defense,
setoff or any other Claim asserted or assertable against the Debtors; and
(ii) imposing or charging against the Purchasers or their Affiliates any rent
accelerations, assignment fees, increases or any other fees as a result of the
Debtors’ assumption and assignments to the Purchasers of the Assumed Contracts.
The validity of such assumption and assignment of the Assumed Contracts shall
not be affected by any dispute between the Debtors and any non-Debtor party to
an Assumed Contract relating to such contract’s respective Cure Amount.

 

22.           Except as provided in the Final APA or this Order, after the
Closing, the Debtors and their estates shall have no further liabilities or
obligations with respect to any Assumed Liabilities and all holders of such
Claims are forever barred and estopped from asserting such Claims against the
Debtors, their successors or assigns, their property or their assets or estates.

 

23.           The failure of the Debtors or the Purchasers to enforce at any
time one or more terms or conditions of any Assumed Contract shall not be a
waiver of such terms or conditions, or of the Debtors’ and the Purchasers’
rights to enforce every term and condition of the Assumed Contracts.

 

Prohibition of Actions Against the Purchasers

 

24.           Except for the Assumed Liabilities, or as otherwise expressly
provided for in this Order or the Final APA, the Purchasers shall not have any
liability or other obligation of the Debtors arising under or related to any of
the Included Assets.  Without limiting the generality of the foregoing, and
except as otherwise specifically provided herein or in the Final APA, the
Purchasers shall not be liable for any Claims against the Debtors or any of
their

 

20

--------------------------------------------------------------------------------


 

predecessors or affiliates, and the Purchasers shall have no successor or
vicarious liabilities of any kind or character, including, but not limited to,
under any theory of antitrust, environmental, successor or transferee liability,
labor law, de facto merger, mere continuation, or substantial continuity,
whether known or unknown as of the Closing Date, now existing or hereafter
arising, whether fixed or contingent, whether asserted or unasserted, whether
legal or equitable, whether liquidated or unliquidated, including, but not
limited to, liabilities on account of warranties, intercompany loans and
receivables between the Debtors, Environmental Liabilities, and any taxes
arising, accruing or payable under, out of, in connection with or in any way
relating to the operation of any of the Included Assets prior to the Closing.

 

25.           Except with respect to Permitted Liens and Assumed Liabilities or
as otherwise provided in Paragraphs 29(d) and 40 hereof, all persons and
entities, including, but not limited to, all debt security holders, equity
security holders, governmental, tax and regulatory authorities, lenders, trade
creditors, litigation claimants and other creditors, holding Liens, Claims or
other interests of any kind or nature whatsoever against or in all or any
portion of the Included Assets (whether legal or equitable, secured or
unsecured, matured or unmatured, contingent or non-contingent, liquidated or
unliquidated, senior or subordinate), arising under or out of, in connection
with, or in any way relating to the Debtors, the Included Assets, the operation
of the Debtors’ Businesses prior to the Closing Date or the transfer of the
Included Assets to the Purchasers, hereby are forever barred, estopped and
permanently enjoined from asserting against the Purchasers, their Affiliates,
their successors or assigns, their property or the Included Assets, such
persons’ or entities’ Liens, Claims or interests in and to the Included Assets,
including, without limitation, the following actions:  (i) commencing or
continuing in any manner any action or other proceeding against the Purchasers,
their Affiliates, their successors,

 

21

--------------------------------------------------------------------------------


 

assets or properties; (ii) enforcing, attaching, collecting, or recovering in
any manner any judgment, award, decree, or order against the Purchasers, their
Affiliates, their successors, assets or properties; (iii) creating, perfecting,
or enforcing any Lien or other Claim against any of the Purchasers, their
Affiliates, their successors, assets, or properties; (iv) asserting any setoff,
right of subrogation, or recoupment of any kind against any obligation due the
Purchasers, their Affiliates or their successors; (v) commencing or continuing
any action, in any manner or place, that does not comply or is inconsistent with
the provisions of this Order or other orders of the Court, or the agreements or
actions contemplated or taken in respect thereof; or (vi) revoking, terminating
or failing or refusing to transfer or renew any grant, license, permit or
authorization to operate any of the Included Assets or conduct any of the
businesses operated with the Included Assets.  On the Closing Date, each
creditor is authorized to execute or modify such documents and take all other
actions as may be necessary to release Liens, Claims and other interests in or
on the Included Assets (except Permitted Liens and Assumed Liabilities), if any,
as provided for herein, as such Liens may have been recorded or may otherwise
exist.

 

26.           All persons and entities are hereby forever prohibited and
enjoined from taking any action that would adversely affect or interfere with
the ability of the Debtors to sell and transfer the Included Assets to the
Purchasers in accordance with the terms of the Final APA and this Order.

 

27.           The Purchasers have given substantial consideration under the
Final APA for the benefit of the Debtors, their estates and creditors.  The
consideration given by the Purchasers shall constitute valid and valuable
consideration for the releases of any potential Claims and Liens pursuant to
this Order, which releases shall be deemed to have been given in favor of the
Purchasers by all holders of Liens against or interests in, or Claims against
any of

 

22

--------------------------------------------------------------------------------


 

the Debtors or any of the Included Assets, other than holders of Liens or Claims
relating to the Assumed Liabilities.  The consideration provided by the
Purchasers for the Included Assets under the Final APA is fair and reasonable
and may not be avoided under section 363(n) of the Bankruptcy Code.

 

Treatment of Secured Claims

 

28.           In connection with the Promissory Note between Massachusetts
Development Finance Agency (the “MDFA”) as Lender and Beacon as Borrower, MDFA
has a claim against Beacon secured by, among other things, certain of Beacon’s
equipment in an amount no less than $3,291,026.59 (the “MDFA Secured Claim”). 
The MDFA Secured Claim shall be deemed to be an allowed secured claim upon entry
of this Order.  In full and final satisfaction of the MDFA Secured Claim, any
other MDFA prepetition claim, and any and all other claims held by MDFA,
including any claims arising under sections 363, 503 and 507 of the Bankruptcy
Code, on the Closing Date (i) Beacon is authorized and directed to pay, by wire
transfer,(4) $750,000 (the “MDFA Payment”) directly to MDFA; and (ii) the
Debtors and their estates release any and all claims or causes of action,
including any claims or causes of action under chapter 5 of the Bankruptcy Code,
against MDFA.

 

29.           The U.S. Department of Energy (the “DOE”) has claims against SRS
and Beacon arising in connection with the Prepetition Funding Documents and the
Cash Collateral Order.(5)

 

(a)           All of the DOE’s claims against SRS, other than the DOE’s general
unsecured, non-priority claims against SRS, shall be fully and finally satisfied
by: (i) payment by

 

--------------------------------------------------------------------------------

(4)           MDFA shall provide the Debtors wire transfer instructions before
the Closing Date.

(5)           Defined terms contained in this Paragraph 29 not otherwise defined
herein shall have the meaning ascribed thereto in the Cash Collateral Order.

 

23

--------------------------------------------------------------------------------


 

the Purchasers directly to the DOE of the Note portion of the Purchase Price on
the Closing Date (the “DOE Note”) on the terms set forth in the term sheet
attached as Exhibit F to the Final APA, as amended through the date hereof and
including amendments made at the Auction; (ii) payment by SRS to the DOE on the
Closing Date of Cash in the amount of: (x) any Cash in the Collateral Accounts
as of the Bring-Down Date (which amounts shall be segregated pending the Closing
Date), plus (y) any excess in the aggregate amount of Accounts Receivable
received over Accounts Payable paid during the Interim Term, less (z) any
amounts payable to the Debtors’ Professionals in accordance with the Carve-Out
set forth in paragraph 10(c) of the Cash Collateral Order; and (iii) payment by
the Debtors to the DOE of the $800,000 Cash proceeds from the Sale of the assets
of SRS, less any amounts payable to the Debtors’ Professionals in accordance
with the Carve-Out set forth in paragraph 10(c) of the Cash Collateral Order. 
For the avoidance of doubt, the Included Assets shall be transferred on the
Closing Date to the Purchasers free and clear of the DOE’s Liens and
Encumbrances upon payment on the Closing Date of the Purchase Price as set forth
in Section 2.4 of the Final APA.

 

(b)           All of the DOE’s claims against Beacon, other than the DOE’s
general unsecured, non-priority claims against Beacon, shall be satisfied by
payment from Beacon to DOE on the Closing Date in the amount of the Cash
Collateral used through the Closing Date, less any amounts payable to the
Debtors’ Professionals in accordance with the Carve-Out set forth in paragraph
10(c) of the Cash Collateral Order.

 

(c)           All of the DOE’s general unsecured, non-priority claims shall be
treated the same as all other general unsecured claims against the respective
Debtors in these Chapter 11 Cases, unless otherwise agreed to by the DOE, the
Debtors and the official committee of unsecured creditors appointed in these
cases.

 

24

--------------------------------------------------------------------------------


 

(d)           For the avoidance of doubt, the United States does not waive any
claim against the Debtors or right of set-off or recoupment against SRS and/or
Beacon.

 

(e)           In the event that the Purchasers and Secured Party are unable to
resolve any dispute regarding the terms and conditions of the DOE Note and
ancillary documents related to the DOE Note, the Court shall resolve such
disputes at the Omnibus or at an earlier time upon notice that is reasonable
under the circumstances.

 

Other Provisions

 

30.           The consideration provided by the Purchasers to the Debtors
pursuant to the Final APA for the Included Assets constitutes reasonably
equivalent value and fair consideration under the Bankruptcy Code, Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act and under the laws of
the United States, any state, territory, possession or the District of Columbia.

 

31.           The transactions contemplated by the Final APA are undertaken by
the Purchasers without collusion and in good faith, as that term is defined in
section 363(m) of the Bankruptcy Code, and accordingly, the reversal or
modification on appeal of the authorization provided herein to consummate the
Sale Transactions shall not affect the validity of the Sale Transactions, unless
such authorization and such Sale Transactions are duly stayed pending such
appeal.  Each Purchaser is a good faith buyer within the meaning of section
363(m) of the Bankruptcy Code and, as such, is entitled to the full protections
of section 363(m) of the Bankruptcy Code.

 

32.           The consummation of the Sale and the assumption and assignment of
the Assumed Contracts complies with the Court’s Final Order (I) Authorizing Use
of Certain Cash Collateral Postpetition and (II) Providing Adequate Protection
to Prepetition Secured Party in Connection Therewith [Dkt. 85] and the
Supplemental Final Order (I) Authorizing Use of

 

25

--------------------------------------------------------------------------------


 

Certain Cash Collateral Postpetition and (II) Providing Adequate Protection to
Prepetition Secured Party in Connection Therewith [Dkt. 192] (collectively, the
“Cash Collateral Order”).  As set forth in the Notice of Removal of Provision
Contained in the Cash Collateral Order [Dkt. 201], paragraph 12 of the Cash
Collateral Order is not effective and is stricken from the Cash Collateral
Order.  The Cash Collateral Order remains in full force and effect in all other
respects.

 

33.           Nothing contained in any plan of reorganization or liquidation, or
order of any type or kind entered in (i) these chapter 11 cases, (ii) any
subsequent chapter 7 case into which any such chapter 11 case may be converted,
or (ii) any related proceeding subsequent to entry of this Order, shall conflict
with or derogate from the provisions of the Final APA or the terms of this
Order.

 

34.           For cause shown, pursuant to Bankruptcy Rules 6004(h) and 7062(g),
this Order shall not be stayed, shall be effective immediately upon entry, and
the Debtors and the Purchasers are authorized to close the Sale Transactions
immediately upon entry of this Order.

 

35.           No bulk sales law or any similar law of any state or other
jurisdiction applies in any way to the Sale Transactions.

 

36.           The failure specifically to include any particular provision of
the Final APA or related or ancillary document, instrument or agreement, or any
exhibit, attachment or addendum to any of the foregoing, in this Order shall not
diminish or impair the effectiveness of such provision, it being the intent of
the Court that the Final APA be authorized and approved in its entirety;
provided, however, that this Order shall govern if there is any inconsistency
between the Final APA (including all ancillary documents executed in connection
therewith) and this Order.  Likewise, all of the provisions of this Order are
nonseverable and mutually dependent.

 

26

--------------------------------------------------------------------------------


 

37.           The Court shall retain exclusive jurisdiction to, among other
things, interpret, implement and enforce the terms and provisions of this Order
and the Final APA, all amendments thereto and any waivers and consents
thereunder and each of the documents, instruments or agreements executed in
connection therewith to which the Debtors are a party or which has been assigned
by the Debtors to the Purchasers, and to adjudicate, if necessary, any and all
disputes concerning or relating in any way to the Sale or the Sale Transactions,
including, but not limited to, retaining jurisdiction to (a) compel delivery of
the Included Assets to the Purchasers; (b) interpret, implement and enforce the
provisions of this Order; (c) protect the Purchasers against any Liens, Claims
or other interest in or against the Debtors or the Included Assets of any kind
or nature whatsoever, attaching to the proceeds of the Sale Transactions; and
(d) enter any orders under section 363 and 365 of the Bankruptcy Code with
respect to the Assumed Contracts.   This paragraph is without prejudice to the
United States’s exercise of its taxing, police and regulatory authority in any
appropriate forum.

 

38.           Any amounts payable by the Debtors under the Final APA or any of
the documents delivered by the Debtors in connection with the Final APA,
including, but not limited to the Break-Up Fee, shall be paid in the manner
provided in the Final APA, without further order of this Court, shall be allowed
administrative claims in an amount equal to such payments in accordance with
sections 503(b) and 507(a)(2) of the Bankruptcy Code, shall have the other
protections provided in the Bid Procedures Order and the Final APA and shall not
be discharged, modified or otherwise affected by any reorganization plan for the
Debtors, except by an express agreement with the Purchasers, their successors,
or assigns.

 

39.           All time periods set forth in this Order shall be calculated in
accordance with Bankruptcy Rule 9006(a).

 

27

--------------------------------------------------------------------------------


 

40.           Nothing in this Order or the Final APA (a) releases, nullifies, or
enjoins the enforcement of any environmental liability to the United States
under police and regulatory statutes or regulations that any entity would be
subject to as the owner or operator of property after the date of entry of this
Order and (b) as relates to environmental matters, authorizes the transfer or
assignment to the Purchasers of any license, permit, registration,
authorization, or approval of or with respect to the United States without the
Purchasers’ complying with all applicable legal requirements under
non-bankruptcy law governing such transfers or assignments.

 

41.           Nothing in this Order modifies the Final APA with respect to the
cooperative or grant agreements between the Department of Energy and the Beacon
Sellers, including without limitation the Hazle cooperative agreement, the
ARPA-e cooperative agreement, and the SBIR grant agreement (collectively,
“Financial Assistance Agreements”).  Further, nothing in this Order is
determinative of Beacon’s ability to assign the Financial Assistance Agreements
to the Purchasers.  If necessary, the Bankruptcy Court shall resolve these
issues at the Omnibus Hearing or such appropriate time on notice reasonable
under the circumstances, with an opportunity to object.

 

28

--------------------------------------------------------------------------------


 

42.           To the extent that this Order is inconsistent with any prior order
or pleading with respect to the Sale Motion in these chapter 11 cases, the terms
of this Order shall govern.

 

 

Date:

February 1, 2012

 

 

Wilmington, Delaware

 

 

[g46041ka05i001.jpg]

 

29

--------------------------------------------------------------------------------